In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-037 CR

____________________


GREGORY DWIGHT JOHNSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 98682




MEMORANDUM OPINION
	Without a plea bargain, appellant Gregory Dwight Johnson pled guilty to burglary of
a building.  The trial court sentenced Johnson to two years of confinement in a state jail
facility.
	Johnson's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On February 8, 2007, we granted an extension of time for appellant to file a pro
se brief.  We received no response from the appellant.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  The judgment is affirmed. (1)
	AFFIRMED.

							______________________________
								 STEVE McKEITHEN
								         Chief Justice


Submitted on May 29, 2007
Opinion Delivered June 6, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.